Dubey v Zour (2020 NY Slip Op 06629)





Dubey v Zour


2020 NY Slip Op 06629


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


810 CA 19-02199

[*1]GEOFFREY DUBEY, PLAINTIFF-RESPONDENT,
vRONEN ZOUR, DEFENDANT-APPELLANT, AND ROC CITY PARTNERS, LLC, DEFENDANT.  RONEN ZOUR, THIRD-PARTY PLAINTIFF, 
 SABONIS PARTNERS, LLC, THIRD-PARTY DEFENDANT. 


ROTHENBERG LAW, ROCHESTER (MICHAEL ROTHENBERG OF COUNSEL), FOR DEFENDANT-APPELLANT.
ALDOUS PLLC, NEW YORK CITY (KENNETH E. ALDOUS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered February 15, 2019. The order, insofar as appealed from, denied that part of defendant's motion seeking sanctions. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 29 and October 7, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court